U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 September 6, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Direxion Funds (the “Trust”) File Nos. 333-28697 and 811-08243 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the following funds: Commodity Trends Strategy Fund Investor Class (DXCTX) Institutional Class (DXCIX) Class C shares (DXSCX) Service Class Currency Trends Strategy Fund (formerly Financial Trends Strategy Fund) Investor Class (DXFTX) Institutional Class (DXFIX) Class C shares (DXFCX) Service Class Direxion/Wilshire Dynamic Fund Investor Class (DXDWX) Institutional Class (DXDIX) Class C shares (DXWCX) Service Class Direxion Long/Short Global IPO Fund Investor Class (DXIIX) Institutional Class (DXIPX) Class C shares (DXGCX) Service Class that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated September 1, 2011, filed electronically as Post-Effective Amendment No. 114 to the Trust’s Registration Statement on Form N-1A on September 1, 2011. If you have any questions regarding this filing, please call the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC
